DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed November 17, 2020 are acknowledged.
Examiner acknowledges amended claims 15, 23 and 26-27.
Examiner acknowledges cancelled claims 1-14, 21-22 and 24.
The rejection of claims 20-22, 24 and 26-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome by Applicant’s amendment.
The rejection of claims 15, 21-22, 25 and 28 under 35 U.S. 102(a)(1) & (a)(2) as being anticipated by Konig et al., U.S. Patent Number 6,066,700 is overcome by Applicant’s amendment.
The rejection of claims 15, 21-22 and 28 under 35 U.S.C 102(a)(1) & (a)(2) as being anticipated by van der Mee et al., U.S. Pre Grant Publication 2015/0197632 is overcome by Applicant’s amendment.
The rejection of claims 15, 21-23, 25 and 28 under 35 U.S.C 102(a)(1) & (a)(2) as being anticipated by Van Zyl et al., U.S. Pre Grant Publication 2015/0344687 is overcome by Applicant’s amendment.
The rejection of claims 16-19 under 35 U.S.C. 103 as being unpatentable over van der Mee et al., U.S. Pre Grant Publication 2015/0197632 in view of Kunal et al., U.S. Pre Grant Publication 2014/0051310 is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 is rendered indefinite because R2 is not defined.  The claim recites that R2 has the definition given above.  Claims 1-14 have been cancelled.  It is unclear as to what R2 represents.  For purposes of examination, Examiner is interpreting the claim to read that R2 represents a linear or branched aliphatic radical or a substituted or unsubstituted aromatic radical.
	Claim 25 is rendered indefinite because it is unclear if the siloxane containing block cocondensate represents structure (4), (11) (12) or a combination thereof.  Claim 25 depends upon claim 15.  Claim 15 recites the siloxane containing block cocondensate as structure (4).  Claim 25 recites that the siloxane containing block cocondensate represents structure (11) or (12).  For purposes of examination, Examiner is interpreting the claim to refer to the siloxane containing block cocondensate to represent structure (4).

Claim 23 is allowed.  Applicant claims a fibre composite material as recited in claim 23.  The closest prior art, Van Zyl et al., U.S. Pre Grant Publication 2015/0344687, teaches a composition comprising a polysiloxane-polycarbonate copolymer and glass fibers.  Van Zyl fails to teach or suggest the polysiloxane-polycarbonate structure as recited in claim 23.

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786